Order reversed on the law, with ten dollars costs and disbursements, and defendant’s motion granted, with ten dollars costs. The venue was improperly laid in Queens county inasmuch as the plaintiff’s residence is in New York county and the defendant resides in Kings county. Defendant is, therefore, entitled to have the place of trial changed to New York county. (Civ. Prac. Act, § 182; Lorete v. Metropolitan Street R. Co., 34 App. Div. 1.) Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.